                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.195 Page 1 of 22



                          1   AMBER L. ECK (177882)
                          2
                               ambere@haelaw.com
                              ALREEN HAEGGQUIST (221858)
                          3    alreenh@haelaw.com
                          4   ROBERT D. PRINE (312432)
                               robertp@haelaw.com
                          5   HAEGGQUIST & ECK, LLP
                          6   225 Broadway, Suite 2050
                              San Diego, CA 92101
                          7   Telephone: (619) 342-8000
                          8   Facsimile: (619) 342-7878

                          9   Attorneys for Plaintiffs and Proposed Class
                         10

                         11                         UNITED STATES DISTRICT COURT
                         12                      SOUTHERN DISTRICT OF CALIFORNIA
HAEGGQUIST & ECK, LLP




                         13   PAPPY’S BARBER SHOPS, INC. and            Case No.: 3:20-cv-00907-CAB-BLM
                         14   PAPPY’S BARBER SHOP POWAY,
                              INC., Individually and Behalf of All      CLASS ACTION
                         15   Others Similarly Situated,
                         16                                             PLAINTIFFS’ OPPOSITION TO
                                          Plaintiffs,                   DEFENDANTS’ MOTION TO
                         17                                             DISMISS
                         18         vs.
                                                                        Judge: Hon. Cathy A. Bencivengo
                         19   FARMERS GROUP, INC., FARMERS              Courtroom: 4C, 4th Floor (Carter/Keep)
                         20   INSURANCE COMPANY, INC., and              Hearing Date: September 14, 2020
                              TRUCK INSURANCE EXCHANGE,
                         21                                             (PER CHAMBERS RULES, NO ORAL
                         22               Defendants.                   ARGUMENT UNLESS SEPARATELY
                                                                        ORDERED BY COURT)
                         23

                         24

                         25

                         26

                         27

                         28
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.196 Page 2 of 22



                          1                                             TABLE OF CONTENTS
                          2                                                                                                                          Page
                          3   I.     INTRODUCTION AND FACTUAL SUMMARY .......................................... 1
                          4   II.    THE COMPLAINT PROPERLY PLEADS CAUSES OF ACTION
                                     UNDER EVERY LEGAL THEORY CHALLENGED BY
                          5          DEFENDANTS’ MOTION TO DISMISS ....................................................... 4
                          6          A.       Plaintiffs Must Only State a Plausible Claim for Relief ......................... 4
                          7          B.       Plaintiffs Have Sufficiently Alleged They Suffered a Covered
                                              “Direct Physical Loss” Due to COVID-19 and the Shut-Down
                          8                   Orders ...................................................................................................... 5
                          9          C.       Plaintiffs Have Sufficiently Stated a Claim for Civil Authority
                                              Coverage ............................................................................................... 10
                         10
                                     D.       Plaintiffs Have Sufficiently Stated a Claim for Business Income
                         11                   and Extra Expense Coverage ................................................................ 12
                         12   III.   PLAINTIFFS HAVE SUFFICIENTLY STATED A CLAIM FOR
                                     UNFAIR AND UNLAWFUL BUSINESS PRACTICES UNDER THE
                         13          UCL ................................................................................................................. 14
HAEGGQUIST & ECK, LLP




                         14   IV.    FARMERS GROUP, INC. AND FARMERS INSURANCE
                                     COMPANY, INC. ARE PLAUSIBLY LIABLE AND PROPERLY
                         15          NAMED AS DEFENDANTS ......................................................................... 15
                         16   V.     CONCLUSION ............................................................................................... 16
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                           i
                                                                               Case No. 3:20-cv-00907-CAB-BLM
                                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.197 Page 3 of 22



                          1                                            TABLE OF AUTHORITIES

                          2                                                                                                                 Page(s)
                          3   Cases
                          4
                              AIU Ins. Co. v. Superior Court,
                          5     51 Cal. 3d 807 (1990) ........................................................................................... 6
                          6   Ashcroft v. Iqbal,
                          7      556 U.S. 662 (2009) ................................................................................... 4, 5, 15
                          8   Caul v. Winter,
                          9     No. 06CV2096 WQH (LSP), 2007 U.S. Dist. LEXIS 68207
                                (S.D. Cal. Sept. 13, 2007) ..............................................................................15-16
                         10
                              Craig Cooper & Olive Indus. v. Travelers Indem. Co. of Ill.,
                         11
                                No. C-01-2400 VRW, 2002 U.S. Dist. LEXIS 29085, *12 (N.D.
                         12     Cal. Nov. 4, 2002) .......................................................................................... 6, 12
                         13   Durell v. Sharp Healthcare,
HAEGGQUIST & ECK, LLP




                         14     183 Cal. App. 4th 1350 (2010) ........................................................................... 14

                         15   Essex Ins. Co. v. BloomSouth Flooring Corp.,
                                 562 F. 3d 399 (1st Cir. 2009) ..........................................................................9-10
                         16

                         17   General Mills, Inc. v. Gold Medal Ins. Co.,
                                622 N.W. 2d 147 (Minn. Ct. App. 2001) ............................................................. 6
                         18
                              Gibson v. Fedex Corp.,
                         19
                                 No. 2:09-cv-01738-MCE-KJM, 2010 U.S. Dist. LEXIS 70235
                         20      (E.D. Cal. July 13, 2010) .................................................................................... 16
                         21   Local Initiative Health Auth. for L.A. Cty. v. OneBeacon Prof’l Ins.,
                         22      Inc.,
                                 Case No. EDCV 16-4810-VAP, 2017 U.S. Dist. LEXIS 160557
                         23      (C.D. Cal. July 7, 2017) ........................................................................................ 5
                         24
                              Mosk v. National Research Co. of Cal.,
                         25     201 Cal. App. 2d 765 (1962) .............................................................................. 14
                         26   Motorists Mutual Ins. Co. v. Hardinger,
                         27     131 F. App’x 823 (3d. Cir. 2005) ....................................................................... 10
                         28
                                                                                         ii
                                                                                Case No. 3:20-cv-00907-CAB-BLM
                                           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.198 Page 4 of 22



                          1   MRI Healthcare Ctr. Of Glendale, Inc. v. State Farm Gen Ins. Co.,
                          2
                                187 Cal. App. 4th 766 (2010) ................................................................... 5, 7, 8, 9

                          3   Nat’l Ink & Stitch, LLC v. State Auto Prop. & Cas. Ins. Co.,
                                435 F. Supp. 3d 679 (Dist. Md. Jan. 23, 2020) .................................................... 9
                          4

                          5   Port. Auth. v. Affiliated FM Ins. Co.,
                                311 F. 3d 226 (3d Cir. Nov. 14, 2002) ................................................................. 9
                          6
                              Prudential Prop. & Cas. Ins. Co. v. Lilliard-Roberts,
                          7
                                 No. CV-01-1362-ST, 2002 U.S. Dist. LEXIS 20387
                          8      (D. Or. June 18, 2002) .......................................................................................... 6
                          9   Pyramid Techs., Inc. v. Hartford Cas. Ins. Co.,
                         10      Case No. SA CV 08-367 ...................................................................................... 5

                         11   Shirley v. Allstate Ins. Co.,
                                 392 F. Supp. 3d 1185 (S.D. Cal. 2019) ................................................................ 5
                         12

                         13   State Farm. Mut. Auto Ins. Co. v. Spann,
                                 31 Cal. App. 3d 97 (1973) .................................................................................... 5
HAEGGQUIST & ECK, LLP




                         14
                              State of California v. Continental Ins. Co.,
                         15
                                 55 Cal. 4th 186 (2012) .......................................................................................... 6
                         16
                              Studio 417 v. Cincinnati Ins. Co.,
                         17      No. 20-cv-03127-SRB, 2020 U.S. Dist. LEXIS 147600
                         18      (W.D. Mo., Aug. 12, 2020) .................................................................... 4, 5, 6, 12

                         19   Total Intermodal Servs. v. Travelers Prop. Cas. Co. of Am.,
                                 No. CV 17-04908 AB, 2018 U.S. Dist. LEXIS 216917
                         20
                                 (C.D. Cal. July 2018) .............................................................................. 7, 8, 9, 12
                         21
                              TRAVCO Ins. Co. v. Ward,
                         22     715 F. Supp. 2d 699 (E.D. Va. 2010 .................................................................... 9
                         23
                              US Airways, Inc. v. Commonwealth Ins. Co.,
                         24     64 Va. Cir. 408 (Va. May 14, 2004)................................................................... 13
                         25   Waller v. Truck Ins. Exchange, Inc.,
                         26     11 Cal. 4th 1 (1995) ...........................................................................................5-6
                         27   Ward Gen. Ins. Servs., Inc. v. Emp’rs Fire Ins. Co.,
                                114 Cal. App. 4th 548 (2003) ........................................................................... 5, 8
                         28
                                                                                        iii
                                                                                Case No. 3:20-cv-00907-CAB-BLM
                                           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.199 Page 5 of 22



                          1   Watson Labs., Inc. v. Rhone-Poulenc Rorer, Inc.,
                          2
                                178 F. Supp. 2d 1099 (C.D. Cal. Apr. 20, 2001) ......................................... 14, 15

                          3   Zhang v. Superior Court,
                                57 Cal. 4th 364 (2013) ........................................................................................ 15
                          4

                          5   Statutes, Rules, & Regulations

                          6   28 U.S.C.
                                 §2679(d)(1) ......................................................................................................... 16
                          7

                          8   42 U.S.C.
                                 §2000e-16(c) ....................................................................................................... 16
                          9
                              California Business & Professions Code
                         10
                                 §17200 ......................................................................................................... passim
                         11
                              California Insurance Code
                         12      §790. ............................................................................................................. 14, 15
                         13
HAEGGQUIST & ECK, LLP




                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                            iv
                                                                                 Case No. 3:20-cv-00907-CAB-BLM
                                            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.200 Page 6 of 22



                          1   I.    INTRODUCTION AND FACTUAL SUMMARY
                          2         For years, Pappy’s Barber Shops, Inc. and Pappy’s Barber Shop Poway, Inc.
                          3   (“Plaintiffs”) have owned and operated successful hair salons in San Diego County.
                          4   To ensure their continued success in case of the worst, Plaintiffs purchased
                          5   comprehensive commercial insurance policies from Defendants. Indeed, Plaintiffs
                          6   paid expensive premiums for years, and Farmers collected billions of dollars from
                          7   Plaintiffs and other similarly situated policyholders. In exchange for the premiums,
                          8   Defendants made the following promises:
                          9
                                     Civil Authority: “We will pay for the actual loss of Business Income you
                         10            sustain and necessary Extra Expense caused by action of civil authority that
                         11            prohibits access to the described premises due to direct physical loss or
                         12            damage to the property, other than at the described premises, caused by or
                         13            resulting from any Covered Cause of Loss.”
HAEGGQUIST & ECK, LLP




                         14
                                     Business Income: “We will pay for the actual loss of Business Income you
                         15            sustain due to the necessary suspension of your ‘operations’ during the
                         16            ‘period of restoration.’ The suspension must be caused by direct physical
                         17            loss of or damage to property at the described premises. The loss or damage
                         18            must be caused by or result from a Covered Cause of Loss.”
                         19
                                     Extended Business Income: “If the necessary suspension of your
                         20            ‘operations’ produces a Business Income loss payable under this policy, we
                         21            will pay for the actual loss of Business Income you incur during the period
                         22            ….”
                         23
                                     Extra Expense: “We will pay necessary Extra Expense you incur during
                         24            ‘the period of restoration’ that you would have not incurred if there had been
                         25            no direct physical loss or damage to property at the described premises. The
                         26            loss or damage must be caused by or result from a Covered Cause of Loss.”
                         27

                         28
                                                                        1   Case No. 3:20-cv-00907-CAB-BLM
                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.201 Page 7 of 22



                          1         Plaintiffs reasonably believed these robust polices would protect their
                          2   businesses in the unlikely, but possible, event that the government ordered them to
                          3   cease or severely restrict operations. As we know now, 2020 has been a year of the
                          4   unexpected. In the early months of 2020, SARS-CoV-2 (“COVID-19”) walloped the
                          5   globe and, on March 11, 2020, the World Health Organization deemed COVID-19 a
                          6   global pandemic. To mitigate the spread of COVID-19, California Governor Gavin
                          7   Newsom issued Executive Order N-33-20 on March 19, 2020, requiring “all
                          8   individuals living in the State of California to stay home or at their place of residence
                          9   except as needed” for essential service and engage in strict social distancing. All
                         10   California businesses not deemed essential, including Plaintiffs’ businesses, were
                         11   ordered to close their doors.1 Notably, any person who violated this order would be
                         12   guilty of a misdemeanor.
                         13         Plaintiffs’ businesses have sustained substantial losses during the pandemic due
HAEGGQUIST & ECK, LLP




                         14   to COVID-19 and the shutdown orders.2 The shutdown orders have been financially
                         15   devastating for Plaintiffs’ business, as well as for other businesses throughout the
                         16   nation that are subject to similar orders. Plaintiffs, and thousands of other businesses,
                         17   have suffered and continue to suffer a direct physical loss of and damage to their
                         18   property because they have been unable to use their property for its intended purpose.
                         19   Plaintiffs, however, reasonably believed the insurance they had paid into for years
                         20   would cover their financial losses. Indeed, the policy explicitly provided coverage
                         21   for losses caused by a civil authority order, and all reasonable minds would agree this
                         22   unlikely, but possible, scenario would be covered under such an explicit provision.
                         23

                         24   1
                                     Other states around the country have implemented similar orders, requiring
                         25   large scale business closures and imposing other limitations on businesses that
                              prevent them from operating or limit their operations.
                         26   2
                                     On May 27, 2020, salons and barbershops were able to reopen, so long as the
                         27   businesses adhered to a number of state-mandated guidelines. However, due to a
                              spike in COVID-19 cases, San Diego County again closed indoor operations for hair
                         28   salons and barbershops.
                                                                        2           Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.202 Page 8 of 22



                          1         On April 1, 2020, Plaintiffs requested insurance coverage from Defendants.
                          2   Defendants, in dereliction of their contractual duties, notified Plaintiffs that same day
                          3   they were denying Plaintiffs’ claims for business interruption losses. Defendants sent
                          4   a formal denial letter two days later on April 3, 2020. Adding insult to injury,
                          5   Defendants rejected Plaintiffs’ claims without any inspection or review of Plaintiffs’
                          6   physical locations or documents concerning their business activities in 2020. Indeed,
                          7   the speed with which Defendants denied Plaintiffs’ claims shows Defendants could
                          8   not have engaged in a good faith or reasonable investigation of Plaintiffs’ claims.
                          9   This curt response is part and parcel of Defendants overall strategy for COVID-19-
                         10   related business interruption claims – to avoid its responsibilities at all cost to
                         11   circumvent a potentially large financial payout. Doc. No. 1 at 15, ¶¶52-53.
                         12         Plaintiffs are not alone, as Defendants have, on information and belief,
                         13   categorically denied claims by numerous insureds who have suffered losses related to
HAEGGQUIST & ECK, LLP




                         14   the COVID-19 pandemic. Plaintiffs and these other businesses’ damages all arise
                         15   from a single course of conduct by Defendants: their systematic and blanket refusal
                         16   to provide any coverage for business losses related to the COVID-19 pandemic and
                         17   the related actions taken by civil authorities to suspend business operations. For years,
                         18   Defendants accepted the premiums paid by Plaintiffs, and thousands of other
                         19   businesses, and now have no intention to living up to their end of the bargain.
                         20         Accordingly, to vindicate their rights and the rights of many other businesses,
                         21   Plaintiffs filed this operative Class Action Complaint on May 14, 2020. Doc. No. 1
                         22   (“Complaint”). The Complaint alleges class claims for: (1) declaratory judgment –
                         23   business income coverage; (2) breach of contract – business income coverage; (3)
                         24   declaratory judgment – civil authority coverage; (4) breach of contract – civil
                         25   authority coverage; (5) declaratory judgment – extra expense coverage; (6) breach of
                         26   contract – extra expense coverage, and, on behalf of Plaintiffs and the California Sub-
                         27   class; and (7) unfair business practices under Business & Professions Code §17200,
                         28   et seq. (“UCL”). Doc. No. 1 at 4-5, ¶8.
                                                                          3  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.203 Page 9 of 22



                          1         On August 10, 2020, Defendants filed this Motion to Dismiss. Doc. No. 16
                          2   (“Motion”). The crux of the Motion is that Plaintiffs have failed to sufficiently allege
                          3   “direct physical loss of or damage to property,” required for coverage.           Thus,
                          4   Defendants contend Plaintiffs cannot state a claim for declaratory judgment, breach
                          5   of contract, or the related UCL claim. Finally, Defendants argue the Complaint fails
                          6   to allege sufficient facts to establish liability for Defendants Farmers Group, Inc.
                          7   (“FGI”) and Farmers Insurance Company, Inc. (“Farmers Kansas”).
                          8         A federal court just weeks ago denied a defendant insurer’s motion to dismiss
                          9   a similar COVID-19 business interruption class action brought by hair salons and
                         10   restaurants in federal court in Missouri. See Studio 417 v. Cincinnati Ins. Co., No.
                         11   20-cv-03127-SRB, 2020 U.S. Dist. LEXIS 147600, *1 (W.D. Mo., Aug. 12, 2020).
                         12   The Court in Studio 417 held that the plaintiffs could proceed with their class action
                         13   against Cincinnati Insurance Company for refusing to provide coverage for their
HAEGGQUIST & ECK, LLP




                         14   losses during COVID-19 shutdowns, finding that Plaintiffs adequately alleged that
                         15   they suffered a covered “direct physical loss” due to COVID-19 and the shut-down
                         16   orders. Id. at *10-21. Likewise, Plaintiffs here, at the motion to dismiss stage, have
                         17   adequately alleged a direct physical loss under the policy, and Defendants’ motion to
                         18   dismiss should be denied.
                         19   II.   THE COMPLAINT PROPERLY PLEADS CAUSES OF ACTION
                         20
                                    UNDER EVERY LEGAL THEORY CHALLENGED BY
                                    DEFENDANTS’ MOTION TO DISMISS
                         21
                                    A.     Plaintiffs Must Only State a Plausible Claim for Relief
                         22

                         23         If a complaint contains well-pleaded factual allegations, a court “should assume

                         24   their veracity and then determine whether they plausibly give rise to an entitlement to

                         25   relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “To survive a motion to dismiss,

                         26   a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

                         27   to relief that is plausible on its face.’” Iqbal, 556 U.S. 678, 129 S. Ct. 1949 (quoting

                         28   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).             Importantly, “[t]he

                                                                         4    Case No. 3:20-cv-00907-CAB-BLM
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.204 Page 10 of 22



                          1   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
                          2   than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,
                          3   550 U.S. at 556).3
                          4         B.     Plaintiffs Have Sufficiently Alleged They Suffered a Covered
                          5
                                           “Direct Physical Loss” Due to the COVID-19 Shut-Down Orders

                          6         Defendants’ primary argument is that plaintiffs have not adequately alleged a
                          7   “physical loss” as required by the Policy. Doc. No. 16 at 15. Defendants argue that
                          8   “direct physical loss” means that the property must be “physically damaged” or
                          9   “physically altered.” Id. However, as the Court found in Studio 417, Plaintiffs here
                         10   have alleged physical loss caused by the COVID-19 closure orders that required
                         11   Plaintiffs to cease and/or significantly reduce operations and have prohibited access
                         12   to the premises. Studio 417, 2020 U.S. Dist. LEXIS 147600, *18.
                         13         The Court in Studio 417 found that where, as here, the Policies do not define a
HAEGGQUIST & ECK, LLP




                         14   direct “physical loss,” the court must “‘rely on the plain and ordinary meaning of the
                         15   phrase,’” including standard dictionary definitions. Id. at *11 (quoting Vogt v. State
                         16   Farm Life Ins. Co., 963 F.3d 753, 763 (8th Cir. 2020); see also Waller v. Truck Ins.
                         17   Exchange, Inc., 11 Cal. 4th 1, 18 (1995) (The interpretation of an insurance policy is
                         18   a question of law, requiring the court to “look first to the language of the contract in
                         19

                         20   3
                                     The published cases Defendants rely upon were all decided in motions for
                         21   summary judgment, rather than the less stringent standard of a motion to dismiss. See
                              MRI Healthcare Ctr. Of Glendale, Inc. v. State Farm Gen Ins. Co., 187 Cal. App. 4th
                         22   766, 785 (2010) (affirming a summary judgment order); Ward Gen. Ins. Servs., Inc.
                         23   v. Emp’rs Fire Ins. Co., 114 Cal. App. 4th 548, 559 (2003), as modified on denial of
                              reh’g (Jan. 7, 2004) (same); Pyramid Techs., Inc. v. Hartford Cas. Ins. Co., Case No.
                         24   SA CV 08-367 AHS(RNBx), 2011 WL 13130000, at *7 (C.D. Cal. June 1, 2011),
                         25   aff’d in part, rev’d in part, 752 F. 3d 807 (9th Cir. 2014) (appeal of summary
                              judgment); Shirley v. Allstate Ins. Co., 392 F. Supp. 3d 1185, 1186 (S.D. Cal. 2019)
                         26   (summary judgment order); Local Initiative Health Auth. for L.A. Cty. v. OneBeacon
                         27   Prof’l Ins., Inc., Case No. EDCV 16-4810-VAP (AGRx), 2017 U.S. Dist. LEXIS
                              160557 at *1-2 (C.D. Cal. July 7, 2017) (same); State Farm. Mut. Auto Ins. Co. v.
                         28   Spann, 31 Cal. App. 3d 97, 98 (1973) (appeal from summary judgment order).
                                                                         5          Case No. 3:20-cv-00907-CAB-BLM
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.205 Page 11 of 22



                          1   order to ascertain its plain meaning or the meaning a layperson would ordinarily attach
                          2   to it.”) When interpreting a policy provision, the Court must give the policy’s terms
                          3   their “‘ordinary and popular sense,’ unless ‘used in a technical sense or a special
                          4   meaning is given to them by usage ….’” AIU Ins. Co. v. Superior Court, 51 Cal. 3d
                          5   807, 822 (1990) (quoting Cal. Civ. Code §1644).
                          6         When the plain meaning of a policy provision diverges into two or more
                          7   reasonable constructions, the provision is considered ambiguous. Id. When a policy’s
                          8   language is ambiguous, it will be construed against the insurer. State of California v.
                          9   Continental Ins. Co., 55 Cal. 4th 186, 195 (2012).
                         10         As the Court found in Studio 417, jurisdictions around the country have held
                         11   that a property that is uninhabitable or unsuitable for its intended purpose qualifies as
                         12   a physical loss under commercial property insurance policies. Studio 417, 2020 U.S.
                         13   Dist. LEXIS 147600, *14-16. See Prudential Prop. & Cas. Ins. Co. v. Lilliard-
HAEGGQUIST & ECK, LLP




                         14   Roberts, No. CV-01-1362-ST, 2002 U.S. Dist. LEXIS 20387, at *26-27 (D. Or. June
                         15   18, 2002) (“inability to inhabit a building [is] a ‘direct, physical loss’ covered by
                         16   insurance”); General Mills , Inc. v. Gold Medal Ins. Co., 622 N.W. 2d 147, 152 (Minn.
                         17   Ct. App. 2001) (“‘direct physical loss’ can exist without actual destruction of property
                         18   or structural damage to property”) (quoting Western Fire Ins. Co. v. First
                         19   Presbyterian Church, 165 Colo. 34 (1968)).
                         20         California courts have also held that “physical loss” under similar policies do
                         21   not require physical alteration to property. In Craig Cooper & Olive Indus. v.
                         22   Travelers Indem. Co. of Ill., the U.S. District Court for the Northern District of
                         23   California held that an E. coli contamination constituted direct physical damage to the
                         24   property. Cooper, No. C-01-2400 VRW, 2002 U.S. Dist. LEXIS 29085, *12 (N.D.
                         25   Cal. Nov. 4, 2002). As such, the Court rejected the defendant’s argument that
                         26   structural property damage was required to trigger business interruption cover. Id.
                         27   Like E. coli, COVID-19 and its accompanying civil authority orders can reasonably
                         28
                                                                          6  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.206 Page 12 of 22



                          1   constitute “direct physical loss or damage” to property even though they do not inflict
                          2   structural damage against the property.
                          3         Plaintiffs unequivocally plead in their complaint the exact triggering language
                          4   from the operative policy, “direct physical loss of or damage to property at the
                          5   described premises.” Doc. No. 1 at 11, ¶35 (emphasis added).4 Defendants falsely
                          6   analogize this language to the policy in MRI Healthcare Center of Glendale, Inc.,
                          7   where the policy covered only “direct physical loss to the property.” MRI Healthcare
                          8   Center of Glendale, Inc. v. State Farm General Ins. Co., 187 Cal. App. 4th 766, 770-
                          9   71 (2010) (emphasis added); see Doc. No. 16 at 14-15.
                         10         Recently, the Central District of California distinguished MRI’s policy
                         11   language from a policy more akin to the policies issued to Plaintiffs. See Total
                         12   Intermodal Servs. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908 AB (KSx),
                         13   2018 U.S. Dist. LEXIS 216917 (C.D. Cal. July 2018). The court analyzed the more
HAEGGQUIST & ECK, LLP




                         14   narrowly tailored policy language in MRI, a case decided on summary judgment,
                         15   which required “‘direct physical loss to business and personal property.’” Id. at *10
                         16   (quoting MRI, 187 Cal. App. 4th at 771) (emphasis in original). But, like Plaintiffs’
                         17   policy, the policy in Total Intermodal included “direct physical loss of” and “MRI …
                         18   did not construe the coverage term ‘physical loss of’ that is at issue here.” Total
                         19   Intermodal, 2018 U.S. Dist. LEXIS 216917, at *10. Accordingly, the court rejected
                         20   the argument that “direct physical loss” required some damage or alteration to the
                         21   property if the policy language included the words, “physical loss of.” Id. at *10-11
                         22   (emphasis added).
                         23         Like Total Intermodal, the operative policy language, as fully stated in
                         24   Plaintiffs’ Complaint, covers losses caused by civil authority orders due to “physical
                         25

                         26
                              4
                         27         The Business Income and Extra Expense clauses also use the operative
                              language, “direct physical loss of or damage to property.” Doc. No. 1 at 10-12, ¶¶34,
                         28   36.
                                                                        7           Case No. 3:20-cv-00907-CAB-BLM
                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.207 Page 13 of 22



                          1   loss of or damage to property….” Doc No. 1 at 11, ¶33. Indeed, if Defendants
                          2   intended to limit the language in the policy, it would have simply omitted the
                          3   preposition “of” and stated, “physical loss or damage to property.” The Total
                          4   Intermodal decision was decided one year before Plaintiffs renewed their respective
                          5   insurance policies. So, Defendants could have modified the business insurance policy
                          6   through an endorsement and adding the limiting language in MRI.                 Instead,
                          7   Defendants intentionally included “of” in the policy, and thus, California law is clear
                          8   that with that language, visible damage or alteration to the property is not a
                          9   prerequisite for coverage.
                         10         MRI is also distinguishable because the dispute in MRI related to property
                         11   insurance coverage to replace business equipment (an MRI machine that was shut
                         12   down during a storm), rather than coverage for lost business income. See MRI, 187
                         13   Cal. App. 4th at 780. Furthermore, while there was no physical alteration to the MRI
HAEGGQUIST & ECK, LLP




                         14   machine in MRI, there has been physical alteration to Plaintiffs’ businesses because
                         15   they been physically closed, Plaintiffs cannot physically use the properties, and
                         16   patrons are not allowed inside the business. Id. Additionally, in contrast to Plaintiffs
                         17   who had no choice but to close their business based on a civil authority order, the
                         18   insured in MRI made the decision to “ramp-down” the MRI machine, thus causing its
                         19   own losses. Id. Indeed, extrapolating MRI’s narrow holding and shoehorning it into
                         20   this distinguishable case is simply a veiled attempt to rewrite the policy.
                         21         Defendants also cite Ward Gen. Ins. Servs., Inc. v. Employers Fire Ins. Co.,
                         22   another case decided on summary judgment, where an insurance company’s computer
                         23   crashed, and the company sought losses for only its lost data. Ward Gen. Ins. Servs.,
                         24   Inc., 114 Cal. App. 4th 548, 550-551 (2003), as modified on denial of reh’g (Jan. 7,
                         25   2004). The Court in Ward held the lost data was not a “direct physical loss” because
                         26   electronically stored data, by itself, was not a “physical loss” under the policy. Id. at
                         27   555. But here, Plaintiffs are not claiming an intangible loss, but rather, the tangible
                         28   loss of access to their entire business due to its closure. Indeed, Plaintiffs’ physical
                                                                          8  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.208 Page 14 of 22



                          1   loss of their business is distinguishable from losing intangible information. See Nat’l
                          2   Ink & Stitch, LLC v. State Auto Prop. & Cas. Ins. Co., 435 F. Supp. 3d 679, 683 (Dist.
                          3   Md. Jan. 23, 2020) (distinguishing loss of computer system from loss of computer
                          4   data in Ward). Plaintiffs and other business owners have suffered physical closures
                          5   of their businesses because of the tangible COVID-19 and written civil authority
                          6   orders, and as a result of the physical closure, have suffered actual losses.
                          7         The essence of Defendants’ Motion relies on coverage requiring physical
                          8   alteration and misuses the holdings in MRI and Ward to apply to this distinguishable
                          9   scenario and broader policy language. Indeed, if physical loss were to mean damage,
                         10   then the language in the policy would be rendered superfluous. See Total Intermodal,
                         11   2018 U.S. Dist. LEXIS 216917 at *3 (“[T]o interpret ‘physical loss of’ as requiring
                         12   ‘damage to’ would render meaningless the ‘or damage to’ portion of the same clause,
                         13   thereby violating a black-letter canon of contract interpretation – that every word be
HAEGGQUIST & ECK, LLP




                         14   given a meaning.”). Furthermore, the policy does not define “direct physical loss” or
                         15   “damage,” even though the policy contains 11 pages of definitions.
                         16         Other Courts have defined a direct physical loss of the property when it has
                         17   become uninhabitable. For example, the Supreme Court of Colorado found that the
                         18   closing of the insured’s building by fire authorities due to the accumulation of
                         19   gasoline around the church, making going inside the church dangerous, constituted a
                         20   physical loss. Western Fire Ins. Co. v. First Presbyterian Church, 165 Colo. 34, 38-
                         21   39 (Colo. 1968). A District Court in Oregon similarly opined, “[w]hen the presence
                         22   of large quantities of asbestos in the air of a building is such as to make the structure
                         23   uninhabitable and unusable, then there has been a distinct loss to its owner.” Port.
                         24   Auth. v. Affiliated FM Ins. Co., 311 F. 3d 226, 236 (3d Cir. Nov. 14, 2002); see also
                         25   TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699, 709 (E.D. Va. 2010), aff’d, 504 F.
                         26   App’x. 251 (4th Cir. 2013) (holding that a home “uninhabitable by the toxic gases”
                         27   released by defective drywall was a “direct physical loss” under policy); Essex Ins.
                         28   Co. v. BloomSouth Flooring Corp., 562 F. 3d 399, 406 (1st Cir. 2009) (holding an
                                                                          9  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.209 Page 15 of 22



                          1   unpleasant odor causing the property to be unsuitable constituted physical injury to
                          2   property); Motorists Mutual Ins. Co. v. Hardinger, 131 F. App’x 823, 825-27 (3d.
                          3   Cir. 2005) (finding “direct physical loss” when home was deemed uninhabitable due
                          4   to contamination of water).
                          5         Furthermore, the California Insurance Commissioner Bulletin 2020-3 (April
                          6   13, 2020) mentioned in Defendants’ Motion and attached as Ex. E does not support
                          7   Defendants’ argument that suspension of operations does not constitute property
                          8   damage or loss. Plaintiffs object to Defendants’ Request for Judicial Notice of this
                          9   document, as Plaintiffs dispute that it stands for the proposition for which Defendants
                         10   cite it. Doc. No. 16 at 17, n.5. It says nothing of the sort. The bulletin, issued on April
                         11   13, 2020, suggests that there may be less risk and exposure to insurers for certain
                         12   activities like auto insurance, because certain people may be driving less due to
                         13   COVID-19. That argument does not hold true for business interruption coverage,
HAEGGQUIST & ECK, LLP




                         14   where many insureds are suffering loss of use or their property and lost profits due to
                         15   COVID-19 and the shutdown orders, and are filing claims seeking reimbursement. In
                         16   addition, while the Bulletin suggests that when risk is lower, insurers should
                         17   voluntarily provide premium refunds to their insureds, Defendants here make no
                         18   contention that they have provided premium refunds to their insureds for business
                         19   interruption coverage, and certainly have not provided any premium refunds to
                         20   Plaintiffs. As such, the Bulletin has no relevance to the sufficiency of Plaintiffs’
                         21   Complaint or Defendants’ motion to dismiss, and the Court should disregard the
                         22   Bulletin and Defendants’ argument in its entirety.
                         23         C.     Plaintiffs Have Sufficiently Stated a Claim for Civil Authority
                         24
                                           Coverage

                         25         Similar to Defendants’ argument above, Defendants argue that Plaintiffs fail to
                         26   state a plausible claim for civil authority coverage because: (1) the complaint does not
                         27   allege direct physical loss of or damage to property, and (2) it does not allege an
                         28   action of civil authority that prohibits access to (or imposes restrictions on use of)
                                                                          10  Case No. 3:20-cv-00907-CAB-BLM
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.210 Page 16 of 22



                          1   the described premises due to direct physical loss of property, other than at the
                          2   described premises. Doc. No. 16 at 18.
                          3         As set forth in the section above, Plaintiffs have adequately alleged “direct
                          4   physical loss.” In addition, the Civil Authority orders clearly prohibited access to or
                          5   imposed restrictions on the use of the property. In regard to the language regarding
                          6   physical loss of property “other than at the described premises,” there is no definition
                          7   or explanation of this in the policy. However, Defendants note in their Motion that
                          8   if, for example, a whole street was closed due to earthquake or wildfire so that the
                          9   insured premises were unsafe to access, there would be coverage. Doc. No. 16 at 18,
                         10   n.6. Likewise, here, not only were Plaintiffs’ businesses affected due to COVID-19
                         11   and the shutdown orders, but all businesses referenced in the Civil Authority orders
                         12   were shut down, for the safety of the public and the businesses themselves.
                         13         Under the policy, the loss of business income must be “caused by action of civil
HAEGGQUIST & ECK, LLP




                         14   authority….” In other words, the proximate cause of the loss must be the civil
                         15   authority order, rather than a “direct physical loss of or damage to property.” Here,
                         16   the civil authority order clearly was the reason for Plaintiffs’ losses, as Plaintiffs’
                         17   barbershops were operating and accessible on March 18, 2020. But on March 19,
                         18   2020, the civil authority forced Plaintiffs to shut down shop and prevented access to
                         19   patrons. In other words, the civil authority order was the “action and condition
                         20   precedent”      for    Plaintiffs’   business        losses.   Merriam-Webster,   merriam-
                         21   webster.com/dictionary/cause (last visited August 24, 2020). The proximate cause of
                         22   Plaintiffs’ damages was the civil authority order, not the existence of COVID-19 in
                         23   the business.
                         24         Defendants make the disingenuous argument that customers merely “chose not
                         25   to go to Plaintiffs’ place of business.” Doc. No. 16 at 16. Obviously, this is not true.
                         26   Defendants make this patently false assertion to circumvent the fact that the civil
                         27   authority orders clearly prohibited access to the premises. Merriam-Webster defines
                         28   “prohibit”      as    “to   forbid    by   authority.”         Merriam-Webster,   merriam-
                                                                              11
                                                                            Case No. 3:20-cv-00907-CAB-BLM
                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.211 Page 17 of 22



                          1   webster.com/dictionary/prohibit (last visited August 24, 2020). As mentioned in the
                          2   Complaint, violation of the civil authority order may constitute a misdemeanor.5 By
                          3   its plain meaning, the civil authority order prohibited public access to the Plaintiffs’
                          4   businesses, thus causing significant loss. Accordingly, it stands to reason, and is
                          5   plausibly pled in the Complaint, that the civil authority order prohibited access to
                          6   Plaintiffs’ businesses and, thus, caused their business losses.
                          7         As the Court stated in Studio 417, “[a]t the motion to dismiss stage, these
                          8   allegations plausibly allege that access was prohibited to such a degree as to trigger
                          9   the civil authority coverage.” Studio 417, 2020 U.S. Dist. LEXIS 147600, *20.
                         10   Accordingly, “Plaintiffs have adequately stated a claim for civil authority coverage.”
                         11   Id. at *21.
                         12         D.      Plaintiffs Have Sufficiently Stated a Claim for Business Income
                         13
                                            and Extra Expense Coverage
HAEGGQUIST & ECK, LLP




                         14         While the Civil Authority Coverage requires “direct physical loss or damage to
                         15   property, other than at the described premises,” the Business Income and Extra
                         16   Expense Coverages require, “direct physical loss of or damage to property at the
                         17   described premises.” Doc. No. 1 at 10-12, ¶¶34, 36. Again, as set forth above,
                         18   Plaintiffs have adequately alleged a “direct physical loss of … property.”
                         19         The terms “direct physical loss of or damage to” are not defined in the policy.
                         20   However, as discussed previously, caselaw supports that this provision does not
                         21   require physical alteration. See Cooper, 2002 U.S. Dist. LEXIS 29085 at *12; Total
                         22   Intermodal, 2018 U.S. Dist. LEXIS 216917, at *10. In addition to “loss or harm
                         23   resulting from injury to … property,” “Damage” can also be defined as “Expense”
                         24

                         25
                              5
                                    “Any person … who refuses or willingly neglects to obey any lawful order …
                         26   issued as provided by this chapter, shall be guilty of a misdemeanor and, upon
                         27   conviction thereof, shall be punishable of a fine of not to exceed one thousand dollars
                              ($1,000) or by imprisonment for not to exceed six months or by both such fine and
                         28   imprisonment.” Doc. No. 1 at 8-9, ¶26.
                                                                        12            Case No. 3:20-cv-00907-CAB-BLM
                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.212 Page 18 of 22



                          1   and “Cost.” Merriam-Webster, merriam-webster.com/dictionary/damage (last visited
                          2   August 24, 2020). Synonyms for “damage” include “impairment,” “deprivation,” and
                          3   “detriment.” See Damage, Thesarus.com (last visited August 24, 2020).
                          4         No doubt, COVID-19 and the shutdown orders have caused an impairment,
                          5   deprivation, and detriment to the Plaintiffs’ businesses and profits. Plaintiffs’ shops
                          6   went from operating at nearly 100% on March 18, 2020 to 0% on March 19, 2020.
                          7   The deprivation of Plaintiffs’ businesses have caused a physical loss of the properties
                          8   under its plain meaning and Plaintiffs’ reasonable interpretation.
                          9         Defendants’ arguments regarding “direct physical loss” are identical to those
                         10   made by insurers and rejected by the court in US Airways, Inc. v. Commonwealth Ins.
                         11   Co., 64 Va. Cir. 408 (Va. May 14, 2004), rev’d on other grounds, 2006 Va. LEXIS
                         12   28 (Va. Mar. 3, 2006). In US Airways, plaintiff airline US Airways sought business
                         13   interruption coverage when the U.S. government closed the National Airport during
HAEGGQUIST & ECK, LLP




                         14   the 9/11 attacks. Id. at 412. Plaintiffs’ policies, like the Farmers policy here, provided
                         15   coverage for losses resulting from a civil authority order due to “direct physical loss
                         16   or damage to property.” Id. at 412. Like Farmers, the insurer in US Airways
                         17   (Commonwealth) argued that plaintiff failed to show “direct physical loss or
                         18   damage.” The court rejected defendant insurer’s argument, finding that actual damage
                         19   to property was not necessary, and “not a plausible interpretation of the Policy.” Id.
                         20   at 415. Accordingly, the Court denied the insurer’s motion for summary judgment.
                         21   Id.
                         22         As in US Airways, the COVID-19 civil authority orders have not inflicted
                         23   visible, physical damage to Plaintiffs’ premises, but have still resulted in a “loss of”
                         24   Plaintiffs’ properties.
                         25

                         26

                         27

                         28
                                                                         13  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.213 Page 19 of 22



                          1   III.   PLAINTIFFS HAVE SUFFICIENTLY STATED A CLAIM FOR
                          2
                                     UNFAIR AND UNLAWFUL BUSINESS PRACTICES UNDER THE
                                     UCL
                          3
                                     The UCL prohibits “any unlawful, unfair or fraudulent business act.” Cal. Bus.
                          4
                              & Prof. Code §17200. Whether Defendants’ conduct constitutes an unlawful or unfair
                          5
                              business practice, such that the public is likely to be deceived, is a question of fact.
                          6
                              Mosk v. National Research Co. of Cal., 201 Cal. App. 2d 765, 772 (1962). Virtually
                          7
                              any law can serve as a predicate for an action under the unlawful prong of the UCL.
                          8
                              Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1361 (2010). A claim for breach
                          9
                              of contract may serve as the basis for a UCL claim, so long as it constitutes conduct
                         10
                              that is “unlawful, or unfair, or fraudulent.” Watson Labs., Inc. v. Rhone-Poulenc
                         11
                              Rorer, Inc., 178 F. Supp. 2d 1099, 1117 n. 12 (C.D. Cal. Apr. 20, 2001).
                         12
                                     Plaintiffs’ Complaint refers to a plethora of deceptive and unfair and fraudulent
                         13
HAEGGQUIST & ECK, LLP




                              conduct that must be presented before the trier of fact. Specifically, Plaintiffs allege
                         14
                              that Defendants: (a) categorically and wrongfully denied Plaintiffs’ and class
                         15
                              members' claims; (b) failed and refused to perform a fair, objective, good-faith, and
                         16
                              thorough investigation of the claims as directed by the California Insurance Code; (c)
                         17
                              denied Plaintiffs’ and class members’ claims as part of a policy of categorically
                         18
                              denying claims related to Coronavirus; and (d) failed to interpret its policies in an
                         19
                              equitable manner and/or up to the standards required by California law (including, but
                         20
                              not limited to, Cal. Ins. Code §790, et seq.). Doc. No. 1 at 30, ¶129.
                         21
                                     Plaintiffs also alleged that Farmers violated the “fraudulent” prong of the UCL
                         22
                              by: (a) promising Plaintiffs and class members coverage that was not; (b) promising,
                         23
                              but failing, to evaluate each claim individually, reasonably, and in good faith, and (c)
                         24
                              falsely and misleadingly indicating to Plaintiffs and class members that it was
                         25
                              investigating their claims in good faith, when it did not, and categorically denying
                         26
                              claims related to Coronavirus as part of a strategy to reduce their insurance payments
                         27
                              related to Coronavirus. Doc. No. 1 at 31, ¶132.
                         28
                                                                         14  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.214 Page 20 of 22



                          1         Plaintiffs have plausibly pled their UCL claim because, as stated above,
                          2   Plaintiffs have plausibly pled their breach of contract claims, in conjunction with
                          3   “unlawful, unfair” and “fraudulent” conduct, and thus, may rely on Unfair Insurance
                          4   Practices Act (“UIPA”) violations. See Zhang v. Superior Court, 57 Cal. 4th 364, 384
                          5   (2013) (“[W]hen insurers engage in conduct that violates both the UIPA and
                          6   obligations imposed by other statutes or the common law, a UCL action may lie.”);
                          7   Watson Labs, 178 F. Supp. 2d at 1117. Accordingly, Plaintiffs have adequately
                          8   alleged plausible claims under the UCL.
                          9   IV.   FARMERS GROUP, INC. AND FARMERS INSURANCE COMPANY,
                         10
                                    INC. ARE PLAUSIBLY LIABLE AND PROPERLY NAMED AS
                                    DEFENDANTS
                         11
                                    “A claim has facial plausibility when the plaintiff pleads factual content that
                         12
                              allows the court to draw the reasonable inference that the defendant is liable for the
                         13
HAEGGQUIST & ECK, LLP




                              misconduct alleged.” Iqbal, 556 U.S. 678. The Complaint states Farmers Insurance
                         14
                              Group, Inc. (“FIC”) owns “Farmers Insurance Group of Companies” and “Farmers
                         15
                              Insurance Group.” Doc. No. 1 at 6, ¶14. The Complaint states in the next paragraph
                         16
                              that Farmers Group, Inc. (“FGI”) owns subsidiaries that issue, among other things,
                         17
                              property insurance. Doc. No. 1 at 6-7, ¶15. This information is sufficient for this
                         18
                              court to draw a reasonable inference that FIC and FGI could plausibly be liable under
                         19
                              multiple legal theories.6 Additionally, discovery has not begun and it would be
                         20
                              premature to dismiss these Defendants without further information absolving them of
                         21
                              responsibility.
                         22
                                    Additionally, the cases cited by Defendants are completely distinguishable, as
                         23
                              they apply to defendants who were statutorily barred from being included as
                         24
                              defendants in the first place. See Caul v. Winter, No. 06CV2096 WQH (LSP), 2007
                         25

                         26
                              6
                         27          For example, liability could be based on direct participant liability, piercing the
                              corporate veil, vicarious liability, respondent superior, or negligent undertaking
                         28   theories.
                                                                         15           Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.215 Page 21 of 22



                          1   U.S. Dist. LEXIS 68207 at *13-14 (S.D. Cal. Sept. 13, 2007) (dismissing defendants
                          2   who could not be included as defendants pursuant to 42 U.S.C. §2000e-16(c)); Gibson
                          3   v. Fedex Corp., No. 2:09-cv-01738-MCE-KJM, 2010 U.S. Dist. LEXIS 70235, at
                          4   *12-13 (E.D. Cal. July 13, 2010) (dismissing defendant who could not be included as
                          5   a defendant pursuant to 28 U.S.C. §2679(d)(1)). Indeed, where a statute curtails the
                          6   addition of a defendant, no discovery or investigation will justify the inclusion of that
                          7   party as a defendant. Here, there are no such statutory impediments to include FIC
                          8   and FGI as Defendants, and Plaintiffs case should be allowed to proceed against FIC
                          9   and FGI, at the motion to dismiss stage.
                         10   V.    CONCLUSION
                         11         For the foregoing reasons, Plaintiffs respectfully request that the Court deny
                         12   Defendants’ Motion to Dismiss in its entirety, or, in the alternative, Plaintiffs
                         13   respectfully request leave to amend the Complaint.
HAEGGQUIST & ECK, LLP




                         14         Respectfully submitted,
                         15   Dated: August 31, 2020                   HAEGGQUIST & ECK, LLP
                         16                                            AMBER L. ECK
                                                                       ALREEN HAEGGQUIST
                         17
                                                                       ROBERT D. PRINE
                         18

                         19
                                                                       By:
                         20                                                          AMBER L. ECK
                         21
                                                                       225 Broadway, Suite 2050
                         22                                            San Diego, CA 92101
                                                                       Telephone: (619) 342-8000
                         23
                                                                       Facsimile: (619) 342-7878
                         24
                                                                       Attorneys for Plaintiffs and Proposed Class
                         25

                         26

                         27

                         28
                                                                         16  Case No. 3:20-cv-00907-CAB-BLM
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        Case 3:20-cv-00907-CAB-BLM Document 18 Filed 08/31/20 PageID.216 Page 22 of 22



                          1                                 CERTIFICATE OF SERVICE
                          2         I hereby certify that on August 28, 2020, I authorized the electronic filing of
                          3   the foregoing with the Clerk of the Court using the CM/ECF system which will send
                          4   notification of such filing to the e-mail addresses denoted on the Electronic Mail
                          5   Notice List.
                          6         I certify under penalty of perjury under the laws of the United States of America
                          7   that the foregoing is true and correct. Executed on August 28, 2020.
                          8
                                                                                   /s/Amber L. Eck
                          9
                                                                                   AMBER L. ECK
                         10
                                                                     HAEGGQUIST & ECK, LLP
                         11
                                                                     AMBER L. ECK (177882)
                         12                                          225 Broadway, Suite 2050
                                                                     San Diego, CA 92101
                         13
                                                                     Telephone: (619) 342-8000
HAEGGQUIST & ECK, LLP




                         14                                          Facsimile: (619) 342-7878
                                                                     ambere@haelaw.com
                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                        17  Case No. 3:20-cv-00907-CAB-BLM
                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
